

	

		II

		109th CONGRESS

		1st Session

		S. 922

		IN THE SENATE OF THE UNITED STATES

		

			April 27, 2005

			Mr. Santorum (for

			 himself and Mr. Lieberman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To establish and provide for the treatment of Individual

		  Development Accounts, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Savings for Working Families Act of

			 2005.

		2.PurposesThe purposes of this Act are to provide for

			 the establishment of individual development account programs that will—

			(1)provide

			 individuals and families with limited means an opportunity to accumulate assets

			 and to enter the financial mainstream,

			(2)promote

			 education, homeownership, and the development of small businesses,

			(3)stabilize

			 families and build communities, and

			(4)support continued

			 United States economic expansion.

			3.DefinitionsAs used in this Act:

			(1)Eligible

			 individual

				(A)In

			 generalThe term eligible individual means, with

			 respect to any taxable year, an individual who—

					(i)has

			 attained the age of 18 but not the age of 61 as of the last day of such taxable

			 year,

					(ii)is

			 a citizen or lawful permanent resident (within the meaning of section

			 7701(b)(6) of the Internal Revenue Code of 1986) of the United States as of the

			 last day of such taxable year,

					(iii)was not a

			 student (as defined in section 151(c)(4) of such Code) for the immediately

			 preceding taxable year,

					(iv)is

			 not an individual with respect to whom a deduction under section 151 of such

			 Code is allowable to another taxpayer for a taxable year of the other taxpayer

			 ending during the immediately preceding taxable year of the individual,

					(v)is

			 not a taxpayer described in subsection (c), (d), or (e) of section 6402 of such

			 Code for the immediately preceding taxable year,

					(vi)is

			 not a taxpayer described in section 1(d) of such Code for the immediately

			 preceding taxable year, and

					(vii)is a taxpayer

			 the modified adjusted gross income of whom for the immediately preceding

			 taxable year does not exceed—

						(I)$20,000, in the

			 case of a taxpayer described in section 1(c) of such Code,

						(II)$30,000, in the

			 case of a taxpayer described in section 1(b) of such Code, and

						(III)$40,000, in the

			 case of a taxpayer described in section 1(a) of such Code.

						(B)Inflation

			 adjustment

					(i)In

			 generalIn the case of any taxable year beginning after 2005,

			 each dollar amount referred to in subparagraph (A)(vii) shall be increased by

			 an amount equal to—

						(I)such dollar

			 amount, multiplied by

						(II)the

			 cost-of-living adjustment determined under section (1)(f)(3) of the Internal

			 Revenue Code of 1986 for the calendar year in which the taxable year begins, by

			 substituting 2004 for 1992.

						(ii)RoundingIf

			 any amount as adjusted under clause (i) is not a multiple of $50, such amount

			 shall be rounded to the nearest multiple of $50.

					(C)Modified

			 adjusted gross incomeFor purposes of subparagraph (A)(v), the

			 term modified adjusted gross income means adjusted gross

			 income—

					(i)determined

			 without regard to sections 86, 893, 911, 931, and 933 of the Internal Revenue

			 Code of 1986, and

					(ii)increased by the

			 amount of interest received or accrued by the taxpayer during the taxable year

			 which is exempt from tax.

					(2)Individual

			 Development AccountThe term Individual Development

			 Account means an account established for an eligible individual as part

			 of a qualified individual development account program, but only if the written

			 governing instrument creating the account meets the following

			 requirements:

				(A)The owner of the

			 account is the individual for whom the account was established.

				(B)No contribution

			 will be accepted unless it is in cash, and, except in the case of any qualified

			 rollover, contributions will not be accepted for the taxable year in excess of

			 $1,500 on behalf of any individual.

				(C)The trustee of

			 the account is a qualified financial institution.

				(D)The assets of the

			 account will not be commingled with other property except in a common trust

			 fund or common investment fund.

				(E)Except as

			 provided in section 7(b), any amount in the account may be paid out only for

			 the purpose of paying the qualified expenses of the account owner.

				(3)Parallel

			 AccountThe term parallel account means a separate,

			 parallel individual or pooled account for all matching funds and earnings

			 dedicated to an Individual Development Account owner as part of a qualified

			 individual development account program, the trustee of which is a qualified

			 financial institution.

			(4)Qualified

			 financial institution

				(A)In

			 generalThe term qualified financial institution

			 means any person authorized to be a trustee of any individual retirement

			 account under section 408(a)(2) of the Internal Revenue Code of 1986.

				(B)Rule of

			 construction

					(i)In

			 generalNothing in this paragraph shall be construed as

			 preventing a person described in subparagraph (A) from collaborating with 1 or

			 more qualified nonprofit organizations or Indian tribes to carry out an

			 individual development account program established under section 4.

					(ii)Qualified

			 nonprofit organizationThe term qualified nonprofit

			 organization means—

						(I)any organization

			 described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt

			 from taxation under section 501(a) of such Code,

						(II)any community

			 development financial institution certified by the Community Development

			 Financial Institution Fund,

						(III)any credit

			 union chartered under Federal or State law, or

						(IV)any public

			 housing agency as defined in section 3(b)(6) of the United States Housing Act

			 of 1937 (42 U.S.C. 1437a(b)(6)).

						(iii)Indian

			 tribeThe term Indian tribe means any Indian tribe

			 as defined in section 4(12) of the Native American Housing Assistance and

			 Self-Determination Act of 1996 (25 U.S.C. 4103(12), and includes any tribally

			 designated housing entity (as defined in section 4(21) of such Act (25 U.S.C.

			 4103(21)), tribal subsidiary, subdivision, or other wholly owned tribal

			 entity.

					(5)Qualified

			 Individual Development Account programThe term qualified

			 individual development account program means a program established upon

			 approval of the Secretary under section 4 after December 31, 2006, under

			 which—

				(A)Individual

			 Development Accounts and parallel accounts are held in trust by a qualified

			 financial institution, and

				(B)additional

			 activities determined by the Secretary, in consultation with the Secretary of

			 Health and Human Services, as necessary to responsibly develop and administer

			 accounts, including recruiting, providing financial education and other

			 training to Account owners, and regular program monitoring, are carried out by

			 the qualified financial institution.

				(6)Qualified

			 expense distribution

				(A)In

			 generalThe term qualified expense distribution

			 means any amount paid (including through electronic payments) or distributed

			 out of an Individual Development Account or a parallel account established for

			 an eligible individual if such amount—

					(i)is

			 used exclusively to pay the qualified expenses of the Individual Development

			 Account owner or such owner’s spouse or dependents,

					(ii)is

			 paid by the qualified financial institution—

						(I)except as

			 otherwise provided in this clause, directly to the unrelated third party to

			 whom the amount is due,

						(II)in the case of

			 any qualified rollover, directly to another Individual Development Account and

			 parallel account, or

						(III)in the case of

			 a qualified final distribution, directly to the spouse, dependent, or other

			 named beneficiary of the deceased Account owner, and

						(iii)is paid after

			 the Account owner has completed a financial education course if required under

			 section 5(b).

					(B)Qualified

			 expenses

					(i)In

			 generalThe term qualified expenses means any of the

			 following expenses approved by the qualified financial institution:

						(I)Qualified higher

			 education expenses.

						(II)Qualified

			 first-time homebuyer costs.

						(III)Qualified

			 business capitalization or expansion costs.

						(IV)Qualified

			 rollovers.

						(V)Qualified final

			 distribution.

						(ii)Qualified

			 higher education expenses

						(I)In

			 generalThe term qualified higher education expenses

			 has the meaning given such term by section 529(e)(3) of the Internal Revenue

			 Code of 1986, determined by treating the Account owner, the owner’s spouse, or

			 one or more of the owner’s dependents as a designated beneficiary, and reduced

			 as provided in section 25A(g)(2) of such Code.

						(II)Coordination

			 With other benefitsThe amount of expenses which may be taken

			 into account for purposes of section 135, 529, or 530 of such Code for any

			 taxable year shall be reduced by the amount of any qualified higher education

			 expenses taken into account as qualified expense distributions during such

			 taxable year.

						(iii)Qualified

			 first-time homebuyer costsThe term qualified first-time

			 homebuyer costs means qualified acquisition costs (as defined in section

			 72(t)(8)(C) of the Internal Revenue Code of 1986) with respect to a principal

			 residence (within the meaning of section 121 of such Code) for a qualified

			 first-time homebuyer (as defined in section 72(t)(8)(D)(i) of such

			 Code).

					(iv)Qualified

			 business capitalization or expansion costs

						(I)In

			 generalThe term qualified business capitalization or

			 expansion costs means qualified expenditures for the capitalization or

			 expansion of a qualified business pursuant to a qualified business plan.

						(II)Qualified

			 expendituresThe term qualified expenditures means

			 expenditures normally associated with starting or expanding a business and

			 included in a qualified business plan, including costs for capital, plant, and

			 equipment, inventory expenses, and attorney and accounting fees.

						(III)Qualified

			 businessThe term qualified business means any

			 business that does not contravene any law.

						(IV)Qualified

			 business planThe term qualified business plan means

			 a business plan which has been approved by the qualified financial institution

			 and which meets such requirements as the Secretary may specify.

						(v)Qualified

			 rolloversThe term qualified rollover means the

			 complete distribution of the amounts in an Individual Development Account and

			 parallel account to another Individual Development Account and parallel account

			 established in another qualified financial institution for the benefit of the

			 Account owner.

					(vi)Qualified

			 final distributionThe term qualified final

			 distribution means, in the case of a deceased Account owner, the

			 complete distribution of the amounts in the Individual Development Account and

			 parallel account directly to the spouse, any dependent, or other named

			 beneficiary of the deceased.

					(7)SecretaryThe

			 term Secretary means the Secretary of the Treasury.

			4.Structure and

			 Administration of qualified Individual Development Account programs

			(a)Establishment

			 of qualified Individual Development Account programsAny

			 qualified financial institution may apply to the Secretary for approval to

			 establish 1 or more qualified individual development account programs which

			 meet the requirements of this Act.

			(b)Basic program

			 structure

				(1)In

			 generalAll qualified individual development account programs

			 shall consist of the following 2 components for each participant:

					(A)An Individual

			 Development Account to which an eligible individual may contribute cash in

			 accordance with section 5.

					(B)A parallel

			 account to which all matching funds shall be deposited in accordance with

			 section 6.

					(2)Tailored IDA

			 programsA qualified financial institution may tailor its

			 qualified individual development account program to allow matching funds to be

			 spent on 1 or more of the categories of qualified expenses.

				(c)Coordination

			 With public housing agency individual Savings

			 AccountsSection 3(e)(2) of the

			 United States Housing Act of 1937

			 (42 U.S.C.

			 1437a(e)(2)) is amended by inserting or in any

			 Individual Development Account established under the Savings for Working

			 Families Act of 2005 after subsection.

			(d)Tax treatment

			 of parallel Accounts

				(1)In

			 generalChapter 77 (relating to miscellaneous provisions) is

			 amended by adding at the end the following new section:

					

						7529.Tax

				incentives for individual development parallel AccountsFor purposes of this title—

							(1)any account

				described in section 4(b)(1)(B) of the Savings for Working Families Act of 2005

				shall be exempt from taxation,

							(2)except as

				provided in section 45G, no item of income, expense, basis, gain, or loss with

				respect to such an account may be taken into account, and

							(3)any amount

				withdrawn from such an account shall not be includible in gross

				income.

							.

				(2)Conforming

			 amendmentThe table of sections for chapter 77 is amended by

			 adding at the end the following new item:

					

						

							Sec. 7529. Tax incentives for individual

				development parallel

				accounts.

						

						.

				(e)Coordination of

			 certain expensesSection 25A(g)(2) is amended by striking

			 and at the end of subparagraph (C), by striking the period at

			 the end of subparagraph (D) and inserting , and, and by adding

			 at the end the following new subparagraph:

				

					(D)a qualified

				expense distribution with respect to qualified higher education expenses from

				an Individual Development Account or a parallel account under section 7(a) of

				the Savings for Working Families Act of

				2005.

					.

			5.Procedures for

			 opening and maintaining an Individual Development Account and qualifying for

			 matching funds

			(a)Opening an

			 AccountAn eligible individual may open an Individual Development

			 Account with a qualified financial institution upon certification that such

			 individual has never maintained any other Individual Development Account (other

			 than an Individual Development Account to be terminated by a qualified

			 rollover).

			(b)Required

			 completion of financial education course

				(1)In

			 generalBefore becoming eligible to withdraw funds to pay for

			 qualified expenses, owners of Individual Development Accounts must complete 1

			 or more financial education courses specified in the qualified individual

			 development account program.

				(2)Standard and

			 applicability of courseThe Secretary, in consultation with

			 representatives of qualified individual development account programs and

			 financial educators, shall not later than January 1, 2006, establish minimum

			 quality standards for the contents of financial education courses and providers

			 of such courses described in paragraph (1) and a protocol to exempt individuals

			 from the requirement under paragraph (1) in the case of hardship, lack of need,

			 the attainment of age 65, or a qualified final distribution.

				(c)Proof of status

			 as an eligible individualFederal income tax forms for the

			 immediately preceding taxable year and any other evidence of eligibility which

			 may be required by a qualified financial institution shall be presented to such

			 institution at the time of the establishment of the Individual Development

			 Account and in any taxable year in which contributions are made to the Account

			 to qualify for matching funds under section 6(b)(1)(A).

			(d)Special rule in

			 the case of married individualsFor purposes of this Act, if,

			 with respect to any taxable year, 2 married individuals file a Federal joint

			 income tax return, then not more than 1 of such individuals may be treated as

			 an eligible individual with respect to the succeeding taxable year.

			6.Deposits by

			 qualified Individual Development Account programs

			(a)Parallel

			 AccountsThe qualified financial institution shall deposit all

			 matching funds for each Individual Development Account into a parallel account

			 at a qualified financial institution.

			(b)Regular

			 deposits of matching funds

				(1)In

			 generalSubject to paragraph (2), the qualified financial

			 institution shall deposit into the parallel account with respect to each

			 eligible individual the following amounts:

					(A)A

			 dollar-for-dollar match for the first $500 contributed by the eligible

			 individual into an Individual Development Account with respect to any taxable

			 year of such individual.

					(B)Any matching

			 funds provided by State, local, or private sources in accordance with the

			 matching ratio set by those sources.

					(2)Timing of

			 depositsA deposit of the amounts described in paragraph (1)

			 shall be made into a parallel account—

					(A)in the case of

			 amounts described in paragraph (1)(A), not later than 30 days after the end of

			 the calendar quarter during which the contribution described in such paragraph

			 was made, and

					(B)in the case of

			 amounts described in paragraph (1)(B), not later than 2 business days after

			 such amounts were provided.

					(3)Cross

			 reference

					

						For allowance of tax credit for Individual

				Development Account subsidies, including matching funds, see section 45J of the

				Internal Revenue Code of 1986.

					

				(c)Deposit of

			 matching funds into Individual Development Account of individual who has

			 attained age 65In the case of an Individual Development Account

			 owner who attains the age of 65, the qualified financial institution shall

			 deposit the funds in the parallel account with respect to such individual into

			 the Individual Development Account of such individual on the later of—

				(1)the day which is

			 the 1-year anniversary of the deposit of such funds in the parallel account,

			 or

				(2)the first

			 business day of the taxable year of such individual following the taxable year

			 in which such individual attained age 65.

				(d)Uniform

			 accounting regulationsTo ensure proper recordkeeping and

			 determination of the tax credit under section 45J of the Internal Revenue Code

			 of 1986, the Secretary shall prescribe regulations with respect to accounting

			 for matching funds in the parallel accounts.

			(e)Regular

			 reporting of AccountsAny qualified financial institution shall

			 report the balances in any Individual Development Account and parallel account

			 of an individual on not less than an annual basis to such individual.

			7.Withdrawal

			 procedures

			(a)Withdrawals for

			 qualified expenses

				(1)In

			 generalAn Individual Development Account owner may withdraw

			 funds in order to pay qualified expense distributions from such

			 individual’s—

					(A)Individual

			 Development Account, but only from funds which have been on deposit in such

			 Account for at least 1 year, and

					(B)parallel account,

			 but only—

						(i)from matching

			 funds which have been on deposit in such parallel account for at least 1

			 year,

						(ii)from earnings in

			 such parallel account, after all matching funds described in clause (i) have

			 been withdrawn, and

						(iii)to the extent

			 such withdrawal does not result in a remaining balance in such parallel account

			 which is less than the remaining balance in the Individual Development Account

			 after such withdrawal.

						(2)ProcedureUpon

			 receipt of a withdrawal request which meets the requirements of paragraph (1),

			 the qualified financial institution shall directly transfer the funds

			 electronically to the distributees described in section 3(6)(A)(ii). If a

			 distributee is not equipped to receive funds electronically, the qualified

			 financial institution may issue such funds by paper check to the

			 distributee.

				(b)Withdrawals for

			 nonqualified expensesAn Individual Development Account owner may

			 withdraw any amount of funds from the Individual Development Account for

			 purposes other than to pay qualified expense distributions, but if, after such

			 withdrawal, the amount in the parallel account of such owner (excluding

			 earnings on matching funds) exceeds the amount remaining in such Individual

			 Development Account, then such owner shall forfeit from the parallel account

			 the lesser of such excess or the amount withdrawn.

			(c)Withdrawals

			 from Accounts of noneligible individualsIf the individual for

			 whose benefit an Individual Development Account is established ceases to be an

			 eligible individual, such account shall remain an Individual Development

			 Account, but such individual shall not be eligible for any further matching

			 funds under section 6(b)(1)(A) for contributions which are made to the Account

			 during any taxable year when such individual is not an eligible

			 individual.

			(d)Effect of

			 pledging Account as securityIf, during any taxable year of the

			 individual for whose benefit an Individual Development Account is established,

			 that individual uses the Account, the individual’s parallel account, or any

			 portion thereof as security for a loan, the portion so used shall be treated as

			 a withdrawal of such portion from the Individual Development Account for

			 purposes other than to pay qualified expenses.

			8.Certification

			 and termination of qualified Individual Development Account programs

			(a)Certification

			 proceduresUpon establishing a qualified individual development

			 account program under section 4, a qualified financial institution shall

			 certify to the Secretary at such time and in such manner as may be prescribed

			 by the Secretary and accompanied by any documentation required by the

			 Secretary, that—

				(1)the accounts

			 described in subparagraphs (A) and (B) of section 4(b)(1) are operating

			 pursuant to all the provisions of this Act, and

				(2)the qualified

			 financial institution agrees to implement an information system necessary to

			 monitor the cost and outcomes of the qualified individual development account

			 program.

				(b)Authority to

			 terminate qualified IDA programIf the Secretary determines that

			 a qualified financial institution under this Act is not operating a qualified

			 individual development account program in accordance with the requirements of

			 this Act (and has not implemented any corrective recommendations directed by

			 the Secretary), the Secretary shall terminate such institution’s authority to

			 conduct the program. If the Secretary is unable to identify a qualified

			 financial institution to assume the authority to conduct such program, then any

			 funds in a parallel account established for the benefit of any individual under

			 such program shall be deposited into the Individual Development Account of such

			 individual as of the first day of such termination.

			9.Reporting,

			 monitoring, and evaluation

			(a)Responsibilities

			 of qualified financial institutionsEach qualified financial

			 institution that operates a qualified individual development account program

			 under section 4 shall report annually to the Secretary within 90 days after the

			 end of each calendar year on—

				(1)the number of

			 individuals making contributions into Individual Development Accounts and the

			 amounts contributed,

				(2)the amounts

			 contributed into Individual Development Accounts by eligible individuals and

			 the amounts deposited into parallel accounts for matching funds,

				(3)the amounts

			 withdrawn from Individual Development Accounts and parallel accounts, and the

			 purposes for which such amounts were withdrawn,

				(4)the balances

			 remaining in Individual Development Accounts and parallel accounts, and

				(5)such other

			 information needed to help the Secretary monitor the effectiveness of the

			 qualified individual development account program (provided in a

			 non-individually-identifiable manner).

				(b)Responsibilities

			 of the Secretary

				(1)Monitoring

			 protocolNot later than 12 months after the date of the enactment

			 of this Act, the Secretary, in consultation with the Secretary of Health and

			 Human Services, shall develop and implement a protocol and process to monitor

			 the cost and outcomes of the qualified individual development account programs

			 established under section 4.

				(2)Annual

			 reportsFor each year after 2007, the Secretary shall submit a

			 progress report to Congress on the status of such qualified individual

			 development account programs. Such report shall, to the extent data are

			 available, include from a representative sample of qualified individual

			 development account programs information on—

					(A)the

			 characteristics of participants, including age, gender, race or ethnicity,

			 marital status, number of children, employment status, and monthly

			 income,

					(B)deposits,

			 withdrawals, balances, uses of Individual Development Accounts, and participant

			 characteristics,

					(C)the

			 characteristics of qualified individual development account programs, including

			 match rate, economic education requirements, permissible uses of accounts,

			 staffing of programs in full time employees, and the total costs of programs,

			 and

					(D)process

			 information on program implementation and administration, especially on

			 problems encountered and how problems were solved.

					(3)Use of Accounts

			 in rural areas encouragedThe Secretary shall develop methods to

			 encourage the use of Individual Development Accounts in rural areas.

				10.Authorization

			 of appropriations

			(a)In

			 generalThere is authorized

			 to be appropriated to the Secretary $1,000,000 for fiscal year 2007 and for

			 each fiscal year through 2014, for the purposes of implementing this Act,

			 including the reporting, monitoring, and evaluation required under section 9,

			 to remain available until expended.

			(b)GrantsThere

			 is authorized to be appropriated to the Secretary $20,000,000—

				(1)to make grants to

			 qualified nonprofit organizations and Indian tribes to help defray the

			 administrative costs associated with the operation of individual development

			 account programs, including the required financial education courses,

			 and

				(2)to provide

			 technical assistance to qualified nonprofit organizations and Indian tribes in

			 meeting such program requirements.

				11.Matching funds

			 for Individual Development Accounts provided through a tax credit for qualified

			 financial institutions

			(a)In

			 generalSubpart D of part IV of subchapter A of chapter 1

			 (relating to business related credits) is amended by adding at the end the

			 following new section:

				

					45J.Individual

				Development Account investment credit

						(a)Determination

				of amountFor purposes of section 38, the individual development

				account investment credit determined under this section with respect to any

				eligible entity for any taxable year is an amount equal to the individual

				development account investment provided by such eligible entity during the

				taxable year under an individual development account program established under

				section 4 of the Savings for Working Families Act of 2005.

						(b)Applicable

				taxFor the purposes of this section, the term applicable

				tax means the excess (if any) of—

							(1)the tax imposed

				under this chapter (other than the taxes imposed under the provisions described

				in subparagraphs (C) through (Q) of section 26(b)(2)), over

							(2)the credits

				allowable under subpart B (other than this section) and subpart D of this

				part.

							(c)Individual

				Development Account investmentFor purposes of this section, the

				term individual development account investment means, with respect

				to an individual development account program in any taxable year, an amount

				equal to the sum of—

							(1)the aggregate

				amount of dollar-for-dollar matches under such program under section 6(b)(1)(A)

				of the Savings for Working Families Act of 2005 for such taxable year,

				plus

							(2)$50 with respect

				to each Individual Development Account maintained—

								(A)as of the end of

				such taxable year, but only if such taxable year is within the 7-taxable-year

				period beginning with the taxable year in which such Account is opened,

				and

								(B)with a balance of

				not less than $100 (other than the taxable year in which such Account is

				opened).

								(d)Eligible

				entityFor purposes of this section, except as provided in

				regulations, the term eligible entity means a qualified financial

				institution.

						(e)Other

				definitionsFor purposes of this section, any term used in this

				section and also in the Savings for Working Families Act of 2005 shall have the

				meaning given such term by such Act.

						(f)Denial of

				double benefit

							(1)In

				generalNo deduction or credit (other than under this section)

				shall be allowed under this chapter with respect to any expense which—

								(A)is taken into

				account under subsection (c)(1)(A) in determining the credit under this

				section, or

								(B)is attributable

				to the maintenance of an Individual Development Account.

								(2)Determination

				of amountSolely for purposes of paragraph (1)(B), the amount

				attributable to the maintenance of an Individual Development Account shall be

				deemed to be the dollar amount of the credit allowed under subsection (c)(l)(B)

				for each taxable year such Individual Development Account is maintained.

							(g)Credit may be

				transferred

							(1)In

				generalAn eligible entity may transfer any credit allowable to

				the eligible entity under subsection (a) to any person other than to another

				eligible entity which is exempt from tax under this title. The determination as

				to whether a credit is allowable shall be made without regard to the tax-exempt

				status of the eligible entity.

							(2)Consent

				required for revocationAny transfer under paragraph (1) may be

				revoked only with the consent of the Secretary.

							(h)RegulationsThe

				Secretary may prescribe such regulations as may be necessary or appropriate to

				carry out this section, including

							(1)such regulations

				as necessary to insure that any credit described in subsection (g)(1) is

				claimed once and not retransferred by a transferee, and

							(2)regulations

				providing for a recapture of the credit allowed under this section

				(notwithstanding any termination date described in subsection (i)) in cases

				where there is a forfeiture under section 7(b) of the Savings for Working

				Families Act of 2005 in a subsequent taxable year of any amount which was taken

				into account in determining the amount of such credit.

							(i)Application of

				Section

							(1)In

				generalThis section shall apply to any expenditure made in any

				taxable year ending after December 31, 2006, and beginning on or before January

				1, 2014, with respect to any Individual Development Account which—

								(A)is opened before

				January 1, 2012, and

								(B)as determined by

				the Secretary, when added to all of the previously opened Individual

				Development Accounts, does not exceed 900,000 Accounts.

								Notwithstanding the preceding

				sentence, this section shall apply to amounts which are described in subsection

				(c)(1) and which are timely deposited into a parallel account during the 30-day

				period following the end of the last taxable year beginning on or before

				January 1, 2014.(2)Determination

				of limitationThe limitation on the number of Individual

				Development Accounts under paragraph (1)(B) shall be allocated by the Secretary

				among eligible individuals as such individuals open such Accounts under

				qualified individual development account programs, except that, in the case of

				300,000 Accounts, such limitation shall be equally allocated among the

				States.

							.

			(b)Credit treated

			 as business creditSection 38(b) (relating to current year

			 business credit) is amended by striking plus at the end of

			 paragraph (18), by striking the period at the end of paragraph (19) and

			 inserting , plus, and by adding at the end the following new

			 paragraph:

				

					(20)the individual

				development account investment credit determined under section

				45J(a).

					.

			(c)Conforming

			 amendmentThe table of sections for subpart C of part IV of

			 subchapter A of chapter 1 is amended by adding at the end the following new

			 item:

				

					

						Sec. 45J. Individual development account

				investment

				credit.

					

					.

			(d)Report

			 regarding Account maintenance feesThe Secretary of the Treasury

			 shall study the adequacy of the amount specified in section 45J(c)(2) of the

			 Internal Revenue Code of 1986 (as added by this section). Not later than

			 December 31, 2010, the Secretary of the Treasury shall report the findings of

			 the study described in the preceding sentence to Congress.

			(e)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years ending after December 31, 2006.

			12.Account funds

			 disregarded for purposes of certain means-tested Federal programsNotwithstanding any other provision of

			 Federal law (other than the Internal Revenue Code of 1986) that requires

			 consideration of 1 or more financial circumstances of an individual, for the

			 purpose of determining eligibility to receive, or the amount of, any assistance

			 or benefit authorized by such provision to be provided to or for the benefit of

			 such individual, any amount (including earnings thereon) in any Individual

			 Development Account of such individual and any matching deposit made on behalf

			 of such individual (including earnings thereon) in any parallel account shall

			 be disregarded for such purpose with respect to any period during which such

			 individual maintains or makes contributions into such Individual Development

			 Account.

		

